Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 9/16/2020 in which claims 1-10 were presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/2021 was considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the buckle and packpack in claims 8 and 10 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “strap mechanism” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, these claims recite human body parts, of which limitations positively reciting non-statutory subject matter.
Claim 1 recites “in a manner that secures the object to a wearer’s waist” it is recommended to change to “in a manner for securing the object to a wearer’s waist--.
Claims 2-10 are rejected because they depend directly or indirectly on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sego (U.S. Pub. No. 2012/0084906 A1) in view of Sydor (U.S. Patent No. 5,241,704).


    PNG
    media_image1.png
    703
    1024
    media_image1.png
    Greyscale

Regarding claim 1, Sego et al. “Sego” discloses a cummerbund (See annotated Fig. A above) (capable) for removable attaching to an object (80) (capable) to be carried in a manner that secures the object to a wearer's waist (when worn), the cummerbund (See Fig. A) comprising two segments (See Fig. A) wherein each segment (See Fig. A) comprises: 
an attachment member (See Fig. A) having a first side panel and an opposite second side panel (pouch 102 was described in para. 0047 as having fabric panel on each side therefore it has a first and second sides) that is connected to the first side panel to define a pocket between said side panels (See Fig. A it is also noted the pocket is clearly illustrated in Figs. 9-10), the pocket (See Fig. A) includes an open end and an opposite closed end (See Fig. A); 
a belt portion (See Fig. A) having an enclosed end (See Fig. A) slidably received within the pocket (See Fig. A) in a manner that a body of the belt portion extends out of the open end of the pocket (See Fig. A); 
an elastic member  (Fig. A identifier 90) connecting the enclosed end of the belt portion to the closed end of the pocket (See Fig. A), wherein the elastic member (90) expands in response to a pulling force applied to the belt portion to permit partial extraction of the enclosed end of the belt portion from the pocket, and to contract on withdrawal of the pulling force to pull the enclosed end back into the pocket (See Figs. 9-10) (in addition, the recitation elastic member expands …into the pocket was considered as functional, the device of the prior art is fully capable to perform the claimed function); 
a first connector (96) on an outward facing surface of the first side panel (facing away from the wearer when the vest is worn) operable to removably connect the attachment member to the object (because the connector 96 connects to connector 100 which are hook and loop fasteners which is known in the art to be removably attachable).
Sego disclosed a belt portion (See above).
Sego does not disclose that the belt portion is semi rigid.
However, Sydor discloses yet another cummerbund device having a belt portion (50) that is semi-rigid (Col. 4, line 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Sego device with semi-rigid belt portion as taught by Sydor in order to prevent sagging and enhance support to the wearer.

Regarding claim 2, Sego as modified by Sydor discloses an apparatus wherein the belt portion (See Fig. A) further comprises a terminal end remote from the enclosed end (See Fig. A) that includes a terminal end connector (which is considered as the first connector 96 right portion) operable to connect to the terminal end connector of the other segment (both of the two segment (shown in Fig. A) are connected through the mating portion of the connector 100) in a manner that allows the belt portions of both segments to extend around the wearer's waist (when worn).

Regarding claim 3, Sego as modified by Sydor discloses an apparatus wherein the first connector (See above) comprises a strap mechanism (because it is attached to a belt portion which is considered as strap mechanism).

Regarding claim 4, Sego as modified by Sydor discloses an apparatus wherein the first connector comprises one hooks and loops of a hook and loop fastener (See para. 0045).

Regarding claim 7, Sego as modified by Sydor discloses an apparatus wherein the terminal end connector comprises one or both of hooks and loops of a hook and loop fastener (See para. 0045).

Regarding claim 8, Sego as modified by Sydor discloses an apparatus wherein the terminal end connectors of both segments together comprise hook and loop (See above).
Sego discloses the use of buckles (See para. 0038).
Sego does not disclose that the terminal end connectors of both segments together comprise a buckle.
However, an ordinary skill in the art before the effective filing date of the claimed invention would be motivated to try different well-known fasteners in order to obtain maximum configuration and to maximize comfort, durability and functionality of the device. Substituting hook and loop with buckles is a mere substitution of a well-known fastener with another.

Regarding claim 9, Sego as modified by Sydor discloses an apparatus wherein the attachment member comprises a fabric pouch (See Fig. A), and the elastic member (90) is connected to both the enclosed end of the belt portion and the closed end of the pocket (See Fig. A).
They do not disclose that the elastic member (90) is stitched to both the enclosed end of the belt portion and the closed end of the pocket.
Sego teaches the connecting method of sewing (interpreted as stitching) (para. 0070). It is obvious to the ordinary skilled in the art to apply the same teaching to the connection of the elastic member and both the enclosed end of the belt portion and the closed end of the pocket, in order to enhance securement of the elastic member to the belt portion.

Regarding claim 10, Sego as modified by Sydor discloses an apparatus having a body armor having a cummerbund as claimed in claim 1 (See for example Fig. 8 of Sego).

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/           Primary Examiner, Art Unit 3732